t c no united_states tax_court benton williams jr petitioner v commissioner of internal revenue respondent docket no filed date p did not file a federal_income_tax return for r prepared a substitute for return and determined a deficiency in p’s federal_income_tax an additional tax under sec_72 and additions to tax under sec_6651 and p filed a petition containing frivolous arguments and then filed a series of frivolous pretrial motions and made frivolous posttrial arguments sec_6673 authorizes the tax_court to impose a penalty of up to dollar_figure on a taxpayer whenever it appears that the proceeding was instituted primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6751 requires that no penalty under the i r c shall be assessed unless the initial determination of the penalty is personally approved by the immediate supervisor of the individual making the determination see graev v commissioner t c date supplementing and overruling in part 147_tc_460 held p is liable for the deficiency additional tax and additions to tax held further the authority of the tax_court to impose a penalty under sec_6673 is not subject_to the approval requirement of sec_6751 held further p is liable for a dollar_figure penalty under sec_6673 benton williams jr pro_se evan k like for respondent ruwe judge the commissioner determined a deficiency in petitioner’ sec_2012 federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively the issues for decision are whether dollar_figure of unreported wages that petitioner received in is includible in taxable_income whether dollar_figure of unemployment_compensation that petitioner received in is includible in taxable_income whether a dollar_figure distribution that petitioner received from his retirement account in is includible in taxable_income whether petitioner is liable for the 1unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times additional tax under sec_72 and whether petitioner is liable for the additions to tax under sec_6651 and the court will also consider whether it should impose a penalty on petitioner pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio when he filed his petition in petitioner received dollar_figure of wages from appleton papers inc unemployment_compensation of dollar_figure from the ohio department of job family services and a dollar_figure distribution from principal life_insurance co petitioner did not file a federal_income_tax return for as a result the commissioner prepared a substitute for return sfr that consisted of a form sec_6020 certification a form_4549 income_tax examination changes and a form 886-a explanation of items on date the commissioner issued petitioner a notice_of_deficiency for petitioner timely filed a petition with this court 2the commissioner determined that the distribution from principal life_insurance co was a distribution from a qualified_retirement_plan in his petition petitioner raised frivolous arguments he then filed several pretrial motions in which he raised the same type of arguments on date respondent’s counsel sent petitioner a letter informing him that the arguments he raised in a motion for summary_judgment were frivolous and that respondent would move for the court to impose a penalty under sec_6673 if he persisted on date respondent’s counsel sent petitioner another letter in which he reminded petitioner of the tax court’s authority to impose a penalty under sec_6673 at trial respondent filed a motion asking the court to impose a sec_6673 penalty on petitioner petitioner stated to the court at trial t he court just denied my motions for lack of subject matter jurisdiction personal territorial jurisdiction to force a direct income_tax and of course i was struck down on that so to me it appears that here in the c ourt the court will not recognize that type of argument the court later warned petitioner that the type of arguments he was pursuing was of the sort that have generated penalties however on brief petitioner continued raising frivolous arguments 3the following excerpt is an example of the type of arguments petitioner raised in his brief petitioner is not in any contract with the irs and is not domiciled in continued opinion i deficiency a unreported income sec_61 defines gross_income as all income from whatever source derived petitioner stipulated to receiving the amounts set forth in the notice_of_deficiency at trial petitioner neither testified nor presented any witnesses however he asserts using tax-protester type arguments that the income he received in is not taxable under the code his arguments are shopworn tax- protester arguments that have been universally rejected by this court see eg 136_tc_498 127_tc_200 aff’d 521_f3d_1289 10th cir blair v commissioner tcmemo_2016_215 at orr v commissioner tcmemo_1981_111 tax ct memo lexis we will not painstakingly address petitioner’s arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also kanofsky v continued the united_states federal zone article sec_3 cl it is illegal to kidnap the petitioner’s identity as a constitutional citizen by birth and move it to the district of columbia without the petitioner’s consent u s c commissioner tcmemo_2015_70 at accordingly we hold that the commissioner’s determinations of unreported income as set forth in the notice_of_deficiency are correct and those determinations are sustained b sec_72 additional tax sec_72 imposes with certain exceptions an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of the amount that is includible in gross_income because sec_72 imposes a tax rather than a penalty or an addition_to_tax within the meaning of sec_7491 petitioner has the burden of production on this issue see 144_tc_140 petitioner has not disputed that the distribution from principal life_insurance co was a distribution from a qualified_retirement_plan he has alleged no facts and produced no evidence showing that he had attained the age of when he received the distribution or that any other statutory exception applies we will accordingly sustain the commissioner’s determination that petitioner is liable for the additional tax under sec_72 c additions to tax the commissioner determined that petitioner is liable for additions to tax under sec_6651 and respondent has the burden of production with respect to these additions to tax see sec_7491 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see 116_tc_438 sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to timely file a return unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect petitioner was required to file a return for pursuant to sec_6012 and he stipulated that he did not do so thus respondent has met his burden and the burden shifts to petitioner although petitioner argues that he is not required to file a return he received gross_income greater than the exemption_amount see sec_6012 he did not present any evidence that his failure_to_file was due to reasonable_cause and not willful neglect accordingly petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect an sfr prepared by the secretary pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 petitioner does not contend that he paid the amount shown on the sfr the sfr that respondent prepared consists of a form a form 886-a and a form_4549 that combination of documents is sufficient to constitute a valid sfr under sec_6020 143_tc_376 aff’d 616_fedappx_391 10th cir see also gleason v commissioner tcmemo_2011_154 tax ct memo lexi sec_151 at thus the sfr is a valid sec_6020 return deemed to have been filed by petitioner for the purposes of sec_6651 therefore respondent has met his burden petitioner did not offer evidence that his failure to pay was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 ii sec_6673 penalty at trial respondent filed a motion asking the court to impose a penalty on petitioner pursuant to sec_6673 title_26 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings in the tax_court have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless a sec_6751 and its impact on sec_6673 title_26 sec_6751 requires that n o penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in graev v commissioner graev iii t c date supplementing and overruling in part 147_tc_460 which was decided after trial and the sec_6673 provides in pertinent part sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc -- whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay or b the taxpayer’s position in such proceeding is frivolous or groundless the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6751 does not apply to the sec_6651 sec_6654 and sec_6655 additions to tax or to other penalties calculated through electronic means sec_6751 submission of briefs in the instant case we agreed with the holding of the court_of_appeals for the second circuit in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 that the commissioner’s compliance with sec_6751 is appropriately considered in a deficiency proceeding chai f 3d pincite this means that respondent must offer evidence in this court of written supervisory approval for penalties covered by sec_6751 in order to meet the burden of production under sec_7491 see graev iii t c at slip op pincite the penalty at issue in graev iii was a sec_6662 penalty which is a penalty determined by the commissioner in a notice_of_deficiency or by chief_counsel for the internal_revenue_service irs in the answer or amended answer filed on behalf of the commissioner in this court what graev iii made clear is that an initial determination by the irs to assert a penalty requires written approval by an irs supervisor and that an initial determination by a chief_counsel attorney to affirmatively plead such a penalty on behalf of the irs requires written supervisory approval by the attorney’s supervisor see graev iii t c at slip op pincite however graev iii left many questions unanswered see graev iii t c at slip op pincite holmes j concurring as relevant to this case the application of sec_6751 to sec_6673 is arguably unclear see graev iii t c at slip op holmes j concurring the sec_6673 penalty can be imposed only at the discretion of the court for misbehavior before the court it is not a penalty determined by the commissioner under sec_6673 the tax_court may impose the penalty regardless of whether the commissioner moves for its imposition b statutory construction a long-established canon of statutory construction is that w here there is no clear intention otherwise a specific statute will not be controlled or nullified by a general one regardless of the priority of enactment 426_us_148 quoting 417_us_535 further it is a cardinal rule_of statutory construction that repeals by implication are disfavored united_states v 425_us_164 morton u s pincite this principle is given special weight when deciding whether a specific statute has been repealed by a general statute united cont’l tuna corp u s pincite nevertheless an implied repeal may be found in certain limited circumstances where provisions in the two acts are in irreconcilable conflict the later act to the extent of the conflict constitutes an implied repeal of the earlier one and if the later act covers the whole subject of the earlier one and is clearly intended as a substitute it will operate similarly as a repeal of the earlier act but in either case the intention of the legislature to repeal must be clear and manifest 110_tc_140 quoting radzanower u s pincite sec_6673 and sec_6751 are not in irreconcilable conflict sec_6751 is not a substitute for sec_6673 and congress did not express a manifest intent to repeal sec_6673 or to modify the longstanding procedural rules that govern the processing of cases in the tax_court an irreconcilable conflict exists when there is a positive repugnancy between the statutes or they cannot mutually coexist radzanower u s pincite if the two statutes can coexist it is the duty_of the courts to give effect to both morton u s pincite here the purposes of sec_6751 and sec_6673 can both be served while giving effect to both provisions sec_6751 was enacted as part of the irs restructuring and reform act of pub_l_no sec_3306 sec_112 stat pincite congress expressed its intent with respect to sec_6751 in the legislative_history the senate_finance_committee believed that penalties should only be imposed where appropriate and not as a bargaining chip s rept no pincite 1998_3_cb_537 the committee further explained that sec_6751 requires the specific approval of irs management to assess all non-computer generated penalties unless excepted id emphasis added this is bolstered by the terms of sec_6751 which allow only two individuals to approve a penalty the immediate supervisor of the individual making the determination or such higher level official as the secretary may designate the committee’s intent was key to the holding in chai in chai f 3d pincite the court stated we must therefore consult legislative_history and other tools of statutory construction to discern congress’s meaning it is particularly useful to consider reliable legislative_history in cases like this where the statute is susceptible to divergent understandings and equally important where there exists authoritative legislative_history that assists in discerning what congress actually meant the most enlightening source of legislative_history is generally a committee report particularly a conference committee report which 6if a statute is ambiguous as it is in this case see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c slip op pincite date holmes j concurring supplementing and overruling in part 147_tc_460 then we properly consult the legislative_history to discern the statute’s purpose see 138_tc_18 citing 481_us_454 we have identified as among ‘the most authoritative and reliable materials of legislative_history ’ the report from the senate_finance_committee on sec_6751 states clearly the purpose of the provision and thus congress’s intent the committee believes that penalties should only be imposed where appropriate and not as a bargaining chip the statute was meant to prevent irs agents from threatening unjustified penalties to encourage taxpayers to settle t he irs will often say if you don’t settle we are going to assert penalties citations omitted the legislative_history of sec_6673 shows that congress had different priorities in granting the tax_court the power to impose sec_6673 penalties sec_6673 was last amended by the omnibus budget reconciliation act of obra pub_l_no sec stat pincite the obra changed the award allowable under sec_6673 from damages to penalties and increased the amount allowable from a maximum of dollar_figure to a maximum of dollar_figure the legislative_history explains t he dollar_figure maximum award provided under present law appears to be ineffective in deterring taxpayers from taking frivolous positions the committee has explicitly chosen to call these awards penalties rather than damages as under present law so that it is clear that specific damages incurred by the united_states need not be proved before the court may impose this penalty the committee believes that dealing with these frivolous lawsuits wastes scarce judicial resources and delays the resolution of legitimate disputes the committee expects that its modifications to this provision will further decrease frivolous lawsuits h_r rept no pincite0 u s c c a n sec_6673 and sec_6751 are not in irreconcilable conflict and can coexist sec_6673 applies by its terms only to penalties imposed by the tax_court for frivolous and groundless claims that waste the time and resources of the court congress designed sec_6673 as a tool for the tax_court to combat frivolous_litigation and reduce its congested docket sec_6673 is a positive grant of power on the contrary sec_6751 was intended to apply only to irs determinations congress designed sec_6751 to clamp down on a perceived irs practice sec_6673 has an entirely different purpose there is no positive repugnancy between the sections and they can positively coexist the legislative_history makes clear that sec_6751 is intended to prevent the irs from improperly using penalties that are within its power to determine in order to coerce settlements the legislative_history states that congress intended for this to be accomplished by requiring that irs management approve penalties that it has the authority to determine consequently the individual making a penalty determination as described in sec_6751 is an irs employee s rept no supra pincite c b pincite the tax_court is not mentioned in sec_6751 or its legislative_history sec_6673 is designed to deter bad behavior in litigation before the tax_court and conserve judicial resources sec_6751 is clearly not intended as a mechanism to restrain the tax_court title_26 sec_7482 is similar to sec_6673 it grants the supreme court of the united_states and the u s circuit courts of appeals the power to impose penalties in cases where the decision of the tax_court is affirmed and the court decides that the appeal was instituted or maintained primarily for delay or that the taxpayer’s position in the appeal is frivolous or groundless sec_6673 authorizes the district courts to impose a penalty not in excess of dollar_figure if a taxpayer maintains a frivolous or groundless position in a sec_7433 proceeding sec_6751 was not intended as a broad restraint mechanism on the federal judiciary it was not intended to cover the imposition of penalties that congress intended could be imposed by courts because of misbehavior by a litigant during the course of a judicial proceeding accordingly we hold that sec_6751 does not apply to the tax_court when it imposes penalties under sec_6673 c petitioner’s liability for the sec_6673 penalty before trial respondent’s counsel warned petitioner that the arguments he was advancing were frivolous at trial petitioner seemed to acknowledge that his arguments would be viewed as frivolous we even warned petitioner that the arguments he was advancing appeared to be frivolous yet his brief consisted solely of frivolous arguments sec_6673 was designed to deter this type of behavior accordingly we impose a penalty of dollar_figure pursuant to sec_6673 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
